Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, with respect to the priority and 35 USC 112 rejections have been fully considered and are persuasive.  The priority and 35 USC 112 rejections has been withdrawn. 

Claim Objections
Claim 3 is objected to because of the following informalities:  Claim 3 is listed twice.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 5, 6, 7, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (He) (US 2019/0215532) in view of Xu et al. (Xu) (US 2018/0020202), and further in view of Shin et al. (Shin) (US 2019/0222862).
Regarding claims 1, 4, 5, 8, and 9, He discloses a method of decoding a 360-degree image, the method comprising:
receiving a bitstream in which the 360-degree image is encoded ([0105], the image is converted into a cubemap image and encoded), the bitstream including data of an extended 2-dimensional image, the extended 2-dimensional image including a 2- dimensional image (FIGs 4b and 4c, triangles 0-7; triangles 401; FIG. 14, padded region) and a predetermined extension region (FIG. 4c, solid filled region; [0019], [0133], padded region), and the 2-dimensional image being projected from an image with a 3-dimensional projection structure ([0105], [0117], [0149], 3D-to-2D mapping from 3D space to cube may be performed; [0156], The equirectangular geometry structure may be converted to other geometry structure, such as a cubemap geometry; Frame packing may be used to arrange the one or more faces of a 360-degree video into a rectangular picture for coding) and including one or more faces ([0117], Frame packing may be used to arrange the one or more faces of a 360-degree video into a rectangular picture for coding);
reconstructing the extended 2-dimensional image based on the predicted image and a residual image ([0109], predicted blocks and residual blocks are added at adder 226 to generate a reconstructed block),

He is silent about wherein a size of the extension region is determined based on width information indicating a width of the extension region, the width information being obtained from the bitstream; and wherein sample values of the extension region are determined differently according to a padding method selected from a plurality of padding methods; and wherein the plurality of padding methods includes at least a second padding method which changes sample values of the face for the sample values of the extension region; and wherein the width information includes at least one of first width information of the extension region on a left side of the face or second width information of the extension region on a right side of the face; and herein the first padding method horizontally copies the sample values of the face to the sample values of the extension region; and wherein the first padding method horizontally copies the sample values of the face to the sample values of the extension region.
Xu from the same or similar field of endeavor discloses wherein a size of the extension region is determined based on width information indicating a width of the extension region, the width information being obtained from the bitstream (FIG. 13, [0110], MAX_DELTA_WIDTH and MAX_DELTA_HEIGHT); and wherein the width information includes at least one of first width information of the extension region on a left side of the face or second width information of the extension region on a right side of the face (FIG. 13, left and right side extension regions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Xu into the teachings of He for easing the decoding process by signaling a size for regions to be rendered.
He in view of Xu is silent about wherein sample values of the extension region are determined differently according to a padding method selected from a plurality of padding methods; and wherein the plurality of padding methods includes at least a second padding method which changes sample values of the face for the sample values of the extension region; and wherein the first padding method horizontally copies the sample values of the face to the sample values of the extension region.
Shin from the same or similar field of endeavor discloses wherein sample values of the extension region are determined differently according to a padding method selected from a plurality of padding methods ([0093], [0094], [0095], [0098], padding methods are different for different areas of the cube); and wherein the plurality of padding methods includes at least a second padding method which changes sample values of the face for the sample values of the extension region ([0095], sample values of a face and copied to extension regions)and wherein the first padding method horizontally copies the sample values of the face to the sample values of the extension region; and wherein the first padding method horizontally copies the sample values of the face to the sample values of the extension region (FIG. 14, left samples).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Shin into the teachings of He in view of Xu for performing a most appropriate padding method.
Regarding claim 6, the limitations of claim 6 are rejected in the analysis of claim 1.  He discloses the corresponding method of encoding ([0003], geometry padding is applied during encoding and decoding).
Regarding claim 7, the limitations of claim 7 are rejected in the analysis of claim 1.  He further discloses a non-transitory computer-readable recording medium storing a bitstream that is generated by a method for encoding a 360-degree image ([0211], a computer readable medium).

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A WILLIAMS whose telephone number is (571)270-7579. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFERY A WILLIAMS/Primary Examiner, Art Unit 2488